               Case 3:18-cv-05244-JST Document 39 Filed 01/24/19 Page 1 of 2



1    KEVIN P. BLOCK (121329)
     kb@winelawyers.com
2    ROMAN BLOCK (306966)
3    rb@winelawyers.com
     BLOCK & BLOCK LLP
4    1109 Jefferson Street
     Napa, California 94559
5
     Telephone: (707) 251-9871
6    Telefax: (707) 251-0368

7    Attorneys for Plaintiffs
8
                                 UNITED STATES DISTRICT COURT
9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11
                                    SAN FRANCISCO DIVISION

12

13   STEFAN BOKAIE; CAROL BOKAIE;          )        Case No.: 3:18-cv-5244-JST
14   SURINDER UPPAL; MARIE UPPAL;          )
     GURJIWAN UPPAL; PATRICK WARD;         )
15   BRENDA WARD; NEERA BHANDARI;          )
     and SANDEEP BHANDARI,                 )
16                                         )        NOTICE OF VOLUNTARY
17                          Plaintiffs,    )        DISMISSAL WITH PREJUDICE
                                           )        OF ENTIRE ACTION
18                     v.                  )
                                           )
19
                                           )
20   GREEN EARTH COFFEE LLC, a             )
     California limited liability company; )
21   CARLOS ZAMBRANO, an individual;       )
     FLYING ROOSTER, LLC, a California     )
22
     limited liability company; EXCHANGE   )
23   BANK, a California corporation; and   )
     DOES 1 through 25, inclusive,         )
24                                         )
25
                            Defendants.    )
                                           )
26   ____________________________________)
27

28




                          NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION
                                          3:18-cv-5244-JST
                  Case 3:18-cv-05244-JST Document 39 Filed 01/24/19 Page 2 of 2



1
            NOTICE IS HEREBY GIVEN that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules
2
     of Civil Procedure, plaintiffs voluntarily dismiss the entire above-captioned action with
3
     prejudice.
4

5

6
            January 24, 2019                              _________________________
7                                                         Kevin Block
8                                                         Roman Block
                                                          BLOCK & BLOCK LLP
9                                                         Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -2-

                          NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION
                                          3:18-cv-5244-JSC
